 SPRINGFIELD ELECTROTYPE SERVICE, INC.639SpringfieldElectrotypeService,Inc.;Wrap-Arounds,Inc.and Springfield ElectrotypersUnion,Local No. 44,International Stereotypers &Electrotypers Union of North America,AFL-CIO.Case 1-CA-5558June 30, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn March 29, 1967, Trial Examiner Herbert Sil-berman issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending dismissal of the com-plaint in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel, the Charging Party, and the Respondentfiled exceptions to the Trial Examiner's Decisionand briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this proceeding, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner. Accordingly, weshall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargeand amended charges of unfair labor practices filed by theabove-namedUnion on July 7, November 1, and'General Counsel filed a motion, dated January 19, 1967, to correctthe transcript of record. No opposition having been filed to said motion,the motion is hereby granted2The record is not clear as to whether the new production activity wasan enterprise which Cheney and Powers embarked upon in their personalcapacities or was an enterprise of Springfield. It is not uncommon that thebusiness activities of individuals who operate through a closely held cor-November 8, 1966, an amended complaint was issued onNovember 3, 1966, which was further amended duringthe hearing herein, alleging that the Respondents have en-gaged in and are engaged in unfair labor practices in viola-tion of Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended. Respondents filed an answerto the complaint which generally denies that they haveengaged in the alleged unfair labor practices. A hearingwas held before me in Springfield, Massachusetts, onvarious days between November 15 and 23, 1966, atwhich all parties were represented. Subsequent to thehearing, the parties filed briefs which have been carefullyconsidered.'Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSES OF RESPONDENTSSpringfieldElectrotypeService, Inc. (herein calledSpringfield),a Massachusetts corporation,is engaged inthe production of letterpress duplicate printing plates inits plant in West Springfield,Massachusetts.In the con-duct ofitsbusiness operations,Springfield annuallypurchases raw materials and other supplies valued in ex-cess of $50,000, which are shipped to itsWestSpringfieldplant from places outside the Commonwealth of Mas-sachusetts.Springfield admits, and I find,that it is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.The complaint alleges thatWrap-Arounds,Inc. (hereincalledWrap-Arounds),whichalso is a Massachusettscorporation,and Springfield are affiliated business enter-prises and together constitute a single employer under theAct.The two companies are engaged in the production of re-lated products.Springfield for many years has beenproducing letterpress duplicate plates which are used inthe printing industry.Its principals are Roger Powers,who is its president and owns 33-1/3 percent of its out-standing shares of captial stock, and A. EmersonCheney,who is its vice president and owns 66-2/3 percent of itsoutstanding shares of capital stock.Powers and Cheneyare the only directors of Springfield.Early in 1965Powers andCheneybegan to investigate the feasibility ofproducing printing plates by means of equipment and aprocess developed by the Eastman KodakCompany. Thepromotional literature prepared by Kodak refers to thisplate as the Kodak relief plate.Ultimatelythe decisionwas made to produce such plates and commencing inMay 1965 orders for the necessary equipment and sup-plies were placed with Kodak and other vendors.2 An ex-tension to the building where Springfield conducts itsbusiness was built and the equipment for producing theKodakrelief plates eventually was set up in the newspace. The extension is contiguous with,and under thesame roof as, the existing Springfield plant.There is anoutside door leading into the new addition,but there alsois access between the two sections of the building throughpotation are sometimes confused and indistinctin regards to whether suchindividuals are acting in their personal capacities or in their representativecapacities as officers, directors,and owners of the corporation Cheneytestified that most of the equipment for the Kodak relief plate process waspurchased by Springfield,but that he personally purchased some suchequipment.Io6 NLRB No. 43 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDan inside door. Because the process for producing Kodakrelief plates requires a relatively constant temperature,the new addition is air-conditioned. However, the air-conditioning machinery is located in the older portion ofthe plant along the dividing wall which is penetrated bythe ducts through which the cool air is circulated into thenew addition.- Similarly, the machinery which providescompressed air for the Kodak relief plate operation is alsolocated in the older portion of the plant behind the divid-ing wall.The extension to the Springfield plant was completedin the summer of 1965 and most of the equipmentrequired to produce the Kodak relief plates was deliveredby September 1965. Also, in September 1965, HenryWilk, who has had more than 27 years' experience work-ing for lithographic companies, was hired by Springfieldto take charge of the production of the Kodak reliefplates.3 By December 1965 limited production of Kodakrelief plates was begun.Wrap-Arounds was incorporated about February 4,1966. Its officers are Cheney, Powers, and Wilk who are,respectively, the president, treasurer, and vice presidentof the company who comprise its board of directors. Allthe outstanding shares of capital stock of Wrap-Aroundsare owned by the same three persons: Cheney andPowers each own 49 percent while Wilk owns 2 percent.Wrap-Arounds is engaged in the manufacture of Kodakrelief plates in the described extension of the Springfieldplant.4 There is no lease between Springfield and Wrap-Arounds and Wrap-Arounds did not begin to pay rent toSpringfield until May 1966. Utilities, including telephoneservices, are furnished to Wrap-Arounds by Springfield.At the time of the hearing, Wrap-Arounds employed twoproduction employees (Donald and Eagan) in addition toWilk and a part-time clerical employee. There is no in-terchange of production employees betweenWrap-Arounds and Springfield and the clerical work of Wrap-Arounds is performed by its own clerical employee.However, sales functions for both companies are per-formed by substantially the same people. In addition,Springfield's delivery truck is used, as occasion demands,to make deliveries for Wrap-Arounds.Henry Wilk is in charge of the day-to-day operations ofWrap-Arounds, while Cheney exercises such responsi-bilityfor Springfield.AlthoughWilk hired the twoproduction employees now working for Wrap-Aroundsand directly supervises the production activities of thatCompany as well as its clerical activities, his authority issubject to the direction and control of the principals of theCompany, in particular Cheney. Thus, he does not haveauthority to incur any extraordinary expenses nor wouldWilk discharge the clerical employee now working forWrap-Arounds, who was hired by Cheney, without firstconsulting Cheney. Furthermore, Cheney has retainedresponsibilityfor the financial activities ofWrap-Arounds.3Wilk testified that prior to the incorporation of Wrap-Arounds his sal-ary was paid by SpringfieldiThe record is not clear as to how Wrap-Arounds acquired the Kodakrelief plate equipment and its capital. Presumably they were acquired fromthe three shareholders in consideration of the shares of capital stock is-sued to them. However, it is clear from the record that the Kodak reliefplate operation, which was begun prior to February 1966 in the new addi-tion to the Springfield plant, was acquired by Wrap-Arounds after suchcorporation was formally organizedBoth Springfield and Wrap-Arounds are engaged in theproduction of printing plates. They are housed in a singlebuilding owned by Springfield with convenient inside ac-cess between the two. The cost of maintaining Wrap-Arounds' premises, including utilitities and telephoneservices, is absorbed by Springfield with an indefinite ar-rangement for reimbursement by Wrap-Arounds. Thereis a substantially common sales force for the two compa-nies.Wrap-Arounds makes some use, at least to the ex-tent of its delivery services, of the facilities of Springfield.Ownership of the two companiesis inthe same two peo-ple (Cheney and Powers with only a nominal participa-tion by Henry Wilk in the ownership of Wrap-Arounds).The direction of both companies is in the same twopeople.-5 in these circumstances I find, in agreement withGeneral Counsel, that the relationship between Wrap-Arounds and Springfield is such that they function to asubstantial degree as a single enterprise and thereforeconstitute a single employer under the Act.6II.THE LABOR ORGANIZATION INVOLVEDSpringfield Electrotypers Union,Local No. 44,Inter-national Stereotypers&Electrotypers Union of NorthAmerica, AFL-CIO (herein called the Union),is a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe complaint, as amended, alleges, in substance, thatsinceApril 6, 1966, Respondents have unlawfullyrefused to bargain collectively with the Union, that onJuly 6, 1966, the employees of Springfield went on strike,which strike was caused and has been prolonged byRespondents' unlawful refusal to bargain with the Union,that 15 of said striking employees on October 31, 1966,unconditionally offered to return to work, and that onNovember 7, 1966, they were unlawfully refused rein-statement by Respondents.Underlying the controversy in this proceeding isRespondents' refusal to recognize the Union as therepresentative of the employees engaged in the produc-tion of Kodak relief plates for Wrap-Arounds. For morethan 25 years Springfield, together with other employers,engaged in the manufacture of electrotype printing platesin the Springfield,Massachusetts, area has engaged injoint bargaining with the Union. Customarily, the out-come of the collective-bargaining negotiations wasreflected by a single contract executed by all parties. Thelast such contract, which was for a term of 2 years, wasexecuted on February 7, 1964. The contracting partiesnamed in the agreement are "the Home City ElectrotypeCheney and Powers are the sole directors and officers of Springfield.These two individuals plus Wilk are the directors and officers of Wrap-Arounds Because Wilk is a minority on the board of directors and ownsonly a negligible part of the capital stock of Wrap-Arounds, his position asdirector and officer is at the sufferance of the other two"N L.R B. v Stowe Spinning Company,336 U.S 226, 227, NL R.BvSchnell Tool & Die Corp,359 F 2d 39 (C A6),United Mineral &Chemical Corporation,155 NLRB 1390 SPRINGFIELD ELECTROTYPE SERVICE, INC.Works ... the Springfield Electrotype Service Inc., andThe Holyoke Electrotype Company, employing Electro-typers in the Cities of Springfield and Holyoke in theState of Massachusetts, hereinafter called the Party of theFirst Part, and the Springfield Electrotypers Union Local#44 called the Party of the Second Part."7 The em-ployees covered by the agreement are the "Electrotypersemployed by the Party of the First Part." The agreementcontains a union-shop provision applicable to "all Elec-trotypers, whether apprentices or journeymen," and pro-vides wage scales for electrotype journeymen and ap-prentices.8 Thus, the contractual unit is limited to electro-type journeymen and apprentices and the agreementspecifically excludes from the unit other production em-ployees of the contracting employers.9 Thus, during alltimesmaterial hereto, laborers, shipping clerks, anddriverswere excluded from the contractual unitrepresented by the Union.As soon as Thomas Keating, president of the Union,learned thatKodak relief plates were going to beproduced as an adjunct to Springfield's operations, heclaimed jurisdiction over such work for the Union. Thus,in June 1965, before the addition to the Springfield plantwas completed, before any of the equipment for theproduction of the Kodak relief plates had been delivered,and before any employees had been hired to do suchwork, Keating spoke with Powers about the Union's ju-risdiction over the work. Powers referred Keating toCheney who told Keating that it was too early to discussthe matter.In September 1965 Henry Wilk was hired and wasplaced in charge of the production of the Kodak reliefplates.Not until after the incorporation of Wrap-Arounds, about February 4, 1966, was any rank-and-fileemployee hired to do Kodak relief plate work. Thereafter,William Eagan was hired on March 4, 1966, and RichardDonald was hired on May 2, 1966. Apart from Wilk,Eagan and Donald are the only production employees ofWrap-Arounds.The General Counsel's contention,which is disputed by Respondents, is that Wrap-Arounds''Charles Van Vlack Companyis named inthe instrument as one of thecontracting employers,but did not sign the agreement.There is nodispute that only the three employers listed above were involvedin jointnegotiationswith the Unionduring thetimes material hereto8The agreement contemplates that its terms will cover not only em-ployees (molders and finishers) engaged in the production of conventionalleadbacked electrotypes but also employees who may be engaged in themanufacture of molds for other types of duplicating plates The provisionin questionreads as followsIt is agreed between the Party of the First Part, and the Party of theSecond Part to this Agreement, that, where the elestrotyping em-ployers install a machine to manufacture moulds for rubber and otherprocess duplicating plates, this work shall be done under the jurisdic-tion of the members of Springfield Electrotypers' Union No. 44It is further agreed that all work necessary for the registering orpre-registering of four colororiginals,electrotypes, shells or molds,or other printing plates, shall be performed by members of the Spring-field Electrotypers' Union No 44.SeeN L R.B. v Des Moines Electrotypers' Union No 84,291 F 2d381 (C A 8). The quoted provision does not cover the work performed bythe employees engaged in the production of Kodak relief plates and ap-pears to relate only to letterpress duplicate plates.The agreement also contains the following provision.The Union reserves to its members the right to refuse to execute allstruck work received from or destined for unfair employers of Elec-trotypers, Stereotyper%, Rubber and Plastic plate makers, subject tothe provisions of Federal LawIt is noted that this struck work provision also does not apply to Kodakrelief plates but relates to letterpress duplicate plates.641production employees are accretions to the historicalcraftunitof electrotypers at Springfield's plant. 10B.Conclusions Regarding the Accretion IssueWrap-Arounds is engaged exclusively in the produc-tion of Kodak relief plates,'' while Springfield is engagedexclusively in the manufacture of letterpress duplicateplates. The production activities of the two companies areconducted in separate and divided sections of a singlebuilding and there is no interchange of employeesbetween the two companies. Neither company uses theproduction equipment, materials, or supplies of theother.12Except for a bending machine (used to curveprinting plates) and a guillotine (used to trim printingplates),which perform relatively minor finishing func-tions in the production of printing plates, there is nosimilarity between the production machinery of the twocompanies.While both companies produce printing plates, theparties are in dispute regarding the extent to which theproducts of either are functional substitutes for theproducts of the other and also regarding the similarity ofproduction skills involved in the manufacture of theirrespective products.Although in the record the parties refer to the printingplates manufactured by Springfield as electrotypes, thatisa loose use of the term. More precisely, Springfieldmanufactures letterpress13 duplicate plates. "The fourmost important kinds of letterpress duplicate plates are:(1) stereotypes; (2) electrotypers; (3) plastic plates; and(4) rubber plates."14 Springfield manufactures electro-types and rubber plates. Such duplicate plates are madefrom (that is, they duplicate) photoengravings, type, orboth, which materials are furnished to Springfield by itscustomers and which are referred to as the originals. Theoriginal has raised type or a raised image, or both, whichis duplicated precisely in the letterpress duplicate plates.The first operation in the manufacture of any letterpressduplicate plate is to prepare a mold from the original. TheSection 16 provides:It is agreed that laborers may do the following work Fill cases, carryforms, scrub casts, wash pans and dead forms, lift casts from backing-up stands, sweep floors, turn on and off metal pots, dynamos, andsteam, and do such other work not properly the work of a Jour-neymenIagree with and adopt the following assertion made by GeneralCounsel in his brief- "It is undisputed that the Union at no timerepresented any employees working in the Kodak Relief operationMoreover, the record does not disclose that either Keating or Cheneyused the legal term 'accretion' However, it must be presumed that theUnion based its request for recognition on the contention that the KodakRelief operation was an accretion to the existing unit."11Prior to the incorporation of Wrap-Arounds in February 1966,Kodak relief plates were being produced on a limited scale in the samepremises now occupied by Wrap-Arounds. All such production activitieswere then being performed by Wilk alone After the incorporation ofWrap-Arounds with an increase in orders for Kodak relief plates, tworank-and-file production employees were hired for that work.12For some months until Wrap-Arounds acquired its own bendingmachine andguillotine,Wrap-Arounds used Springfield'sbendingmachine and guillotine." There are three major printing processes now in use, namely, letter-press, photogravure, and photolithography. The oldest of these is letter-press, stemming from the ancient art of the woodcut and the invention ofmovable type by Johannes Gutenberg about 1450In thisprocess raisedtype or a raised image is inked and pressed with great force into the paper14 18 Enc. Brit 504 (1964 ed.). 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent operations differ depending upon the kind ofletterpress duplicate plate that is being made.At the hearing the manufacture of electrotypes wasdescribed in some detail.The first step is to prepare amold of the original.This is accomplished by pressing asheet of preheated vinylite against the original in ahydraulic molding machine. The mold is then sprayedwith a silver nitrate solution which is electrically conduc-tive.A copper connection is affixed to the mold whichacts as an electrical terminal.The mold is then placed ina nickel or copper depositing tank and by electrolytic ac-tion a nickel or copper shell approximately fifteen one-thousandths of an inch in thickness is deposited on themold. The shell is an exact duplicate of the original and isthe printing surface of the finished electrotype. The moldis then removed from the depositing tank and is strippedfrom the shell.A lead alloy backing is applied to the shellto give it rigidity and strength.This is performed by plac-ing the shell in a heated pan and pouring hot molten leadonto the back of the shell.The operations to this point areperformed in the section of the plant referred to as thefoundry.15 The next series of operations is referred to asfinishing.Excess surface is cut from the plate and theplate is leveled by shaving lead off the back. Nonprintingareas on the shell side of the plate(sometimes called deadmaterial)are removed by use of a routing machine whichis guided by hand.The plate then goes to the finisher'sbench where imperfections such as dents and nicks areremoved by use of handtools and the plate is manuallyleveled.When necessary,letters are also repaired at thefinishing bench by using instruments such as engravingtools, hammers, punches,and burnishing tools. The finaloperations involve shaving the back of the plate on a ro-tary shaving machine to the thickness specified by thecustomer and beveling the edges of the plate whenrequested by the customer.If the plate is going to be usedon a rotary press by the customer it also will be curved ona mechanical bending machine.Springfield also manufactures a lightweight,plastic-backed electrotype.This plate is similar to a conven-tional electrotype except that the back is of nylon or otherplasticmaterial.A shell is prepared in the same manneras for an electrotype.The backing is applied by use ofspecialmachines.These plates do not require as muchfinishing as do electrotypes.The process by which rubber plates are manufacturedis simpler.A mold(matrix)is prepared by pressing a pre-heated molding sheet against the original in a hydraulicpress.(An electrolytic shell is not prepared from themold.) The plate is then made by pressing rubber material(natural or synthetic)against the mold in a hydraulic pressat an elevated temperature(vulcanization).The rubberplate after being stripped from the mold is mounted forprinting.The manufacture of Kodaxhibit 4, the "Kodak ReliefPlate is a thin,flexible relief plate designed for lettersetprinting(dry offset)16 and for low-relief direct rotary let-terpress." These plates are used on lithographic(offset)presses and particular types of letterpresses. 17 Theevidence adduced at the hearing is to the effect thatKodak relief plates cannot normally be used on letter-presses which use the kind of letterpress duplicate platesproduced by Springfield,although there are some suchletterpresseswhich can be modified to accommodateKodak relief plates.Thus, as a practical matter theproducts manufactured by Wrap-Arounds and by Spring-field are not functional substitutes for one another.The equipment used,processes involved,and skillsrequired to produce Kodak relief plates and to manufac-ture letterpress duplicate plates bear almost no resem-blance to one another.First,there are significant dif-ferences in the premises where the respective productionoperations are conducted. Wrap-Arounds'premises con-sist of a series of small,separate rooms where a con-trolled air-conditioned atmosphere is maintained whichisnecessary for the satisfactory manufacture of itsproduct.On the other hand, Springfield'sproductionoperations are performed in relatively large areas'8 inwhich machinery generating heat, some fumes, and metalshavings are in regular operation.Second, the materialwhichWrap-Arounds receives from its customers forreproduction is paper copy(a photograph,an advertisinglayout, etc.),"'not original plates(photoengravings ortype) which are the materials duplicated by Springfieldfor its customers.Furthermore,Wrap-Arounds makes nomolds. Nothing done by Wrap-Arounds bears any resem-i'The electrotypers represented by the Union are divided into two sub-classificationsOne are molders who do the work performed in thefoundry and the other are finishers who do all work after the plates leavethe foundryWhile both molders and finishers are electrotypers, theirskills differ and theiriobs are not normally interchangeablei^ In offset printing(lithography)the printing plate surface is smooth,with both image and nommage areas on the same level Lithography isbased on the principle that grease and water do not mix The image areasof the plates are coated with a substance to which the greasy printing inkwill stickOn the press, the plate is moistened with water before each ink-ing, so that only the image areas take up the greasy ink from the inkingroller In offset lithography the plate never comes in contact with thepaper The inked plate prints off onto a special rubber roll, called a blan-ket, from which in turn the still ink-wet image is lightly transferred or "off-set" onto paper.Occupational Outlook Handbook, 1966-67 ed . BulletinNo. 1450.United States Department of Labor, at 515"Dry offset is in-direct relief printing,the term dry offset is used to distinguish this processfrom the usual form of lithographic printing, commonly known as offset.Dry refers to the fact that indirect relief printing dispenses with the dam-pening necessary in offset lithography"18 Encyclopaedia Britannica504-505(1964 ed)"Letterset"isa new name for "dry offset " NewDevelopments in the American Printing Industry. Publishers Weekly, vol184, p 78, Aug. 5, 1963lrWrap-Arounds produces Kodak relief plates in three thicknessesThen respective functions are described in Union Exhibit 4 as followsType $-17This thin,steel-backed plate can be used for letterset(dry offset)printing on most litho presses, particularly those without undercutcylindersOver-all thickness of 017 inches,of which the steelsupport is 008 inches thick Maximum practical depth of relief- 008inchesType 13-25Used for letterset(dry offset) on litho presses where cylinders aresufficiently undercut Can also be used for direct letterpress on Har-risWrap-Around pressesOver-all thickness of.025 inches,including010 inches steel supportMaximum practical depth of relief 012inchesType 18-30Used for direct letterpress printing on HarrisWrap-Around,Heidelberg,Koenig and Bauer Rptafolio.and other such pressesdesigned to print from flexible low-relief plates Also can be used forletterset(dry offset) on conventional litho presses where cylinders aresufficiently undercut.Over-all thickness030 inches,including .010inches steel support.Maximum practical depth of relief 017 inches.18The only division of the Springfield plant is a partition whichseparates the foundry from the finishing room" The first step in the production of a Kodak relief plate is to make aphotographic negative of the copy Sometimes the customer furnishesWrap-Arounds with the negatives of the copy instead ofthecopy itself SPRINGFIELD ELECTROTYPE SERVICE, INC.643blance whatsoever to the foundry operations at Spring-field.The first step in the production of a Kodak relief plateis to make a camera negative or negatives (for multicolorprinting) of the customer's copy by a conventional photo-graphic process.20 The negatives are checked for qualityand certain imperfections, if present, may be corrected onthe negatives.21 The negatives are then duplicated. Thenumber of duplicates required depends upon thecustomer'sspecifications.Thecustomerusuallyfurnishes a so-called vinyl sheet (usually copied from adie) which indicates how the job is to be laid out and fromwhich can be determined the number of copies of eachnegative that is required. The duplicates of the negativesare made in Wrap-Arounds' darkroom by its employeesand involves conventional photographic processes. Onmulticolor jobs (where the customer will use the plates formulticolor printing), different types of film and differentlight sources may be used in the darkroom to make theduplicates of the negatives.The next step after the duplicate negatives have beenprepared is referred to as stripping which is performed inthe stripping room. The vinyl copy of the die sheet isspread on the stripping table .22 A sheet of translucentmaterial is placed over the vinyl. The duplicate negativesare affixed in position on this sheet. This is called a flat.For multicolor jobs there will be a separate flat for eachcolor. In such cases the negatives must be positioned ex-actly on each flat so that the plates made from each flatwill be in register.23 In doing this it is sometimes necessa-ry to cut the negatives into parts and to reassemble and toreposition the negatives on the flats.24 At this stage otherchanges or corrections are made in the negatives if neces-sary. Also, if the customer wishes a preliminary check ofthe work, through what Wilk described as a color-keyproving process, proofs can be made for the customerwhich would be considerably faster and less costly thana press proof.After the stripping operation is completed the flat isready for exposure. Wrap-Arounds purchases from East-man Kodak Company unexposed relief plates.25 Theseplates consist of an enameled steel base on which is amodified acetate layer and then a photosensitive emulsionlayer.The exposure process is performed in a separateroom illuminated by lights which do not affect thephotosensitive emulsion of the unexposed plates. The flatis cleaned with solvents and then is taped upon the sur-face of an unexposed relief plate. The plate is then posi-tioned on a rotary unit exposure and a vacuum isgenerated which causes a -very close contact between theflat and the unexposed plate. The unit is rotated before alight generated by arc lamps which produces the latentimage on the plate. After exposure, the flat is removedfrom the plate. The plate is developed in a special activa-tor solution and then is sprayed with warm water to washaway the unexposed emulsion. The exposed portions ofthe emulsion have become hardened and and act as a re-sist to the solvents in the Kodak relief plate processor.The plate is dried and then curved on a manually operatedbending machine26 in order that it may be attached to themagnetic drum of the processor. The processor, which isin a separate room, is a machine developed and sold byEastman Kodak Company and bears no resemblancewhatsoever to any piece of equipment in Springfield'splant. The plate, after being dried and curved, is attachedto the drum of the processor which, after being set, worksautomatically. The processor by solvents and physicalscrubbing action removes the acetate not protected by theexposed and hardened emulsion. When the plate isremoved from the processor it is normally ready for print-ing. The finished plate may be curved or straightened tomeet the customer's requirements. Minor defects in therelief of the plate may be corrected manually. However,nothing approaching in complexity the routing operationroutinely done on electrotypes is done to the Kodak reliefplates.Furthermore, the Kodak relief plates are notleveled or shaved, and the relief (bad letters, etc) cannotbe built up as in the case of electrotypes.Wrap-Arounds employs only two production workersin addition to Wilk, each of whom, like Wilk, had con-siderable prior experience with lithographic companies inthe manufacture of offset (lithographic) plates. The manu-facture of offset plates also involves the use of photo-graphic processes.William Eagan, who was hired inMarch 1966, is classified as a stripper. Eagan previouslyhad worked under Wilk's supervision for a period of 5 or6 years as a stripper in the manufacture of offset plates.According to Wilk's uncontradicted testimony, it requiresapproximately 4 years to train an inexperienced in-dividual to become a journeyman stripper. RichardDonald, who was hired on May 2, 1966, is classified as acontact man or darkroom technician. Donald previouslyhad worked a total of 12 years under Wilk's supervisionat other locations. He then worked primarily as an offsetplatemaker. According to Wilk, it requires approximately4 years to train an inexperienced individual to satisfac-torilyoperate a reproduction camera. In addition tostripping, Eagan also makes contact prints (duplicates)and, on occasion, activates (develops) the Kodak plates.Donald, in addition to making the contacts in the dark-20Although Wrap-Arounds owns a camera which can be used to makesuch negatives (Wrap-Arounds has an equipped photographic darkroomin operation), because of space limitations the camera is not set up so thatWrap-Arounds presently uses outside concerns to make the negatives21At this stage the correction may be to cover with an opaque sub-stance any parts of the negative which permit light to be transmitted butwhich should have been dark Sometimes the tone value is changed whichmay involve complicated processes including a process called dot etching22The principal construction feature of the stripping table is a largehorizontal translucent glass surface lighted from below23 "The production ofmulticolored impressions .requires a se-ries of printing plates, one for each color, bearing only that portion of thetotal impression to be printed in that color. The correlative positioning oradjustment of such a series of plates on the printing press so that in opera-tion the colored image produced by each plate will apear in its proper posi-tion on the printed surface without overlapping the images produced byother plates in the series, is known in the trade as registration of thecolored plates "N L.R.B v Des Moines Electrotypers' Union No 84,291 F 2d 381, 382 (C A 8).24Where letterpress duplicate plates are used for multicolor printing,such plates also must be in register In that case the operation is done bya mechanical rather than a photographic process after the punting platehas been substantially completed SeeN L R.B v Des Moines Electro-typers' Union No. 84, supra21 In the manufacture of letterpress duplicate plates, Springfield startswith materials which in the raw state bear no resemblance to the finishedproductWrap-Arounds, however, purchases completed but unexposedplates from Eastman Kodak Company which only require development(of a photographic nature) to be converted into the finished product.26All Kodak relief plates are curved before insertion in the processorThe fully developed plate may later be curved further or straightened tomeet the customer's specifications The electrotypes and plastic platesproduced by Springfield are sometimes curved to meet customers' specifi-cationsHowever, a much heavier bending machine than the one used byWrap-Arounds is required to curve electrotypes or plastic plates 644DECISIONSOF NATIONALLABOR RELATIONS BOARDroom, also helps in stripping and exposes and activatesthe Kodak relief plates. Neither Eagan nor Donald is amember of the Union nor has designated it as his collec-tive-bargaining representative.In his brief General Counsel argues that the two com-panies manufacture products which have the same func-tion and that the skills of their respective employees aresimilar. The contention regarding function is that (1) bothcompanies produce "multi-impression printing plates"and (2) both "manufacture plates to be used on a letterpress." The first point, while true, is without significance.Color reproduction by any of the major printingprocesses (letterpress, photogravure, and photolithog-raphy) is from what the General Counsel refers to as"multi-impression printing plates." I do not understandthattheGeneralCounsel'sargument purports toobliterate the functional differences among letterpressduplicate plates, gravure plates, and offset (lithographic)plates. Thus, as "multi-impression printing plates" are in-digenous to all forms of commercial color printing, thefact that such number of plates are required where colorprinting is to be done with Kodak relief plates or letter-press duplicate plates does not reflect any greater func-tional similarity between Kodak relief plates and letter-press duplicate plates than between Kodak relief platesand offset plates or gravure plates. The second point,namely, that Wrap-Arounds and Springfield both manu-facture plates for letterpress use, when measured againstthe evidence, emphasizes not the functional similarity butrather the functional disparity between the products ofthe two companies. Only about 5 percent of the Kodakrelief plates produced by Wrap-Arounds is used for letter-press printing and then only on presses "designed to printfrom flexible low-relief plates."Regarding similarity of skills, in his brief, GeneralCounsel asserts that he "does not dispute the fact thatthere are some skills and techniques employed in theKodak operation which are not used in the electrotypeoperation. However, General Counsel does maintain thatmany of the skills and techniques used in the Kodakoperation are similar to those employed in the electrotypeunit."This statement, while not technically incorrect,tends to obfuscate the facts. From the description of theproduction processes of the two companies it readily canbe seen that the principal and significant skills andtechniques used by Wrap-Arounds' employees are notused by Springfield's employees -rather than the attenu-ated concept suggested by General Counsel that merely"some" differences exist between the skills andtechniques required for the respective production opera-tions. Furthermore, such similarity as may exist betweenthe skills and techniques used in the production opera-tions of the two companies relate only to relatively unim-portant phases of their work. Illustrating the incon-sequential similarity between such skills and techniquesare the very examples given by the General Counsel tobolster his contrary assertion. In his brief, General Coun-sel points to five factors which purportedly demonstratethat the employees of both companies employ many skillsand techniques in common, these are:a.The number of negatives to be produced, as wellas their position on the Kodak Relief plate, is oftendetermined from the "die sheet" submitted by thecustomer. Likewise, a "die sheet" is also used todetermine the number and position of electrotypes.However, as pointed out above, an early step in theproduction of a Kodak relief plate is the preparation of avinyl from a die sheet. The vinyl is then used to positionthe duplicate negatives on the flat which is the mediumthrough which the unexposed Kodak relief plate is ex-posed to the arc light. While a vinyl prepared from a diesheet is an integral and early step in the Kodak reliefprocess, according to Charles Maurer, a witness called byGeneral Counsel, electrotypers use a die sheet only twoor three times per week and then only for the purpose ofassembling a number of otherwise finished electrotypeplates in one unit. Thus, the disparate use of die sheets byeach company emphasizes a difference rather than asimilarity between their two production processes.b.Colors in a job to be printed by a Kodak Reliefplate are separated into their basic colors, so that dif-ferent plates are made for each basic color. Likewise,"color-separation" is also necessary in productingelectrotypes.General Counsel is here saying no more than that mul-ticolor printing requires more than one plate. This notonly applies to multicolor printing jobs where electro-types are used or where Kodak relief plates are used, butalso to multicolor printing jobs using the photolitho-graphic or photogravure processes. Thus, this commonfactor points to no significant similarity between theproduction of Kodak relief plates and electrotypes orother letterpress duplicate plates and, moreover, has nobearing upon the skills involved in the respective produc-tion processes.c.The negatives used to produce the Kodak Reliefplate are lined up or "registered" by color. Likewise,colorsare"registered" inproducing electro-types-indeed, at times using photographic nega-tives.The need for insuring proper register of plates for mul-ticolor printing is common to all printing processes andtherefore indicates no significant similarity in the skills in-volved in the production of Kodak relief plates and elec-trotypes. The reference to photographic negatives in therecord indicates that to the limited extent that they areused by electrotypers it is merely to make proofs, whilethe use of negatives is an integral feature of the Kodak re-lief plate process.d.In the Kodak Relief process, it is necessary toperform "dot-etching," i.e. reducing the size of thedots comprising that which is to be printed so as tochange the tone-value of a color. Likewise, tone-values in the electrotype process are similarlychanged by "dot-etching."However, what General Counsel does not state is that inthe first case the work is done through photographicprocesses and in the other through mechanical processesand there is no resemblance in the work itself or the skillsrequired to perform the work.e.When "finishing" the Kodak Relief plates, theplates are visually inspected for imperfections andcorrected by sharp instruments. Moreover, the platesare "trimmed" to desired size, and measured withmicrometers. Likewise, in finishing electrotypes, theplates are visually inspected and many of the sametools used to correct the Kodak plates are also usedto correct the electrotypes. Indeed, Maurer testifiedwithout contradiction that he observed employees inthe Kodak operation using various finishing tools be-longing to Respondent Springfield. Also the electro-types are similarly trimmed and measured withmicrometers.What General Counsel ignores is that finishing an electro- SPRINGFIELD ELECTROTYPE SERVICE, INC.645type is an involved and complicated process requiring agreat deal of training and skill while only slight "finish-ing" operations can be done to a Kodak relief plate. Suchoperations as trimming and bending are relatively un-skilled. Thus, while a journeyman electrotype finisher canreadily do such finishing operations as might be requiredon a Kodak relief plate, the contrary does not holdtrue-a person well trained in producing Kodak reliefplates cannot by virtue of such training do finishing workon electrotypes. General Counsel's reference to the useof micrometers in finishing electrotypes and Kodak reliefplates again emphasizes the lack of similarity between thetwo production operations. In finishing electrotypes it isnecessary to shave lead alloy off the back of the plate toreduce the thickness of the plate to the size specified bythe customer. The shaving machine is equipped with amicrometer which controls the thickness. Although notgenerally the practice, sometimes a hand micrometer isused to check the thickness of an electrotype.27 On theother hand, the thickness of a Kodak relief plate cannotbe altered.Thus, the onlypossible reason for measuringthe finished Kodak relief plate would be to ensure that thewrong size plate had not been selected by accident.28Both General Counsel and Respondents rely on theA & Pcase 29 to support their antitheticalargumentsregard-ing the alleged accretion of Wrap-Arounds' productionemployees to the craft unit of electrotypers employed bySpringfield. In that case, the Board described the applica-ble principles, as follows:Whether or not a particular operation constitutesan accretion or a separate unit turns, of course, onthe entire congeries of facts in each case. In deter-mining that a newly established facility or operationisan accretion to an existing unit, the Board hasgiven weight to a variety of factors, such as integra-tion of operations; centralization of managerial andadministrativecontrol;geographicproximity;similarity of working conditions, skills and functions;common control over labor relations; collective-bar-gaining history; and interchangeability of employees.Obviously, cases in which all of these, or only these,positive accretion factors are present are rare. For,the normal situation presents a variety of elements,some militating toward and some against accretion,so that a balancing of factors is necessary.Contrary to General Counsel, despite the fact that Ihave found Wrap-Arounds and Springfield constitute asingle employer, I find that the production employees ofWrap-Arounds are not accretions to the unit of Spring-field's electrotypers which have been represented by theUnion.30 In arriving at this conclusion I rely principallyon the following: (1) The unit herein represented by theUnion is of limited scope; namely, a craft unit of electro-typers (journeymen and apprentices) excluding all otherproduction employees; (2) the employees of Wrap-Arounds have none of the craft skills of an electrotyper;(3) electrotypers similarly do not possess the skillsrequired of a qualified Kodak relief platemaker;31 (4) theproduction employees of the two companies are not in-terchanged; and (5) the products made by each companyare not functionally interchangeable.C.The Union's Representation DemandsIn June 1965 Union President Thomas Keating ad-vised Springfield that the Union claimed jurisdictictionover the Kodak relief plate work. Between Septemberand December 1965 there were various communicationsand meetings between representatives of the Union andof Springfield concerning the subject. The discussions notonly covered possible recognition of the Union as therepresentative of such employees but also the wages andother conditions of employment which would be applica-ble to them. However, no agreement with respect to suchmatters was reached.32D.The1966NegotiationsNegotiations for a contract to supersede the multiem-ployer agreement expiring on February 7, 1966, were in-itiated by the Union in December 1965 when the Unionsent to each of the three employers, who were parties tothe existing agreement,a written proposal setting forththe changestheUnionwished intheir contract. TheUnion's proposal contained no reference to jurisdiction27Cheney testified that micrometers can be used to check the relief ofthe plate, but that is not the practice at Springfield28wrap-Arounds purchases unexposed plates in three differentthicknesses from Eastman Kodak Company.29The Great Atlantic and Pacific Tea Company,140 NLRB 1011,1021.35 fames L. Bernoudy, d/b/a Marvel Electric Company,150 NLRB473;Industrial Siderurgica, inc.,147 NLRB 975,Photype, Inc., 145NLRB 126831 Sebastian Petrillo, a witness called by General Counsel, testified thathe is ajourneyman electrotype finisher and he learned to make Kodak re-lief plates in a relatively short period of time However,on further ex-amination,he testified that his experience in the Kodak process waslimited to exposing and activating (developing)the plates and operatingthe processor and that he only sometimes helps with strapping or otherwork relating to negatives. Furthermore, while the import of his testimonyis that he was able to learn to operate the exposure unit,activator, andprocessor quickly,he did not testify that an electrotyper uses equipmentthat in any respect is similar to such machines,or that the skills andtechniques necessary to produce electrotypes are in any respect similar tothe skills and techniques required to operate the Kodak relief plate equip-ment32Thomas Keating testified that at a meeting held on September 2,1965, Cheney agreed to recognize the Union as the representative of theemployees who would be hired to do Kodak relief plate work and theparties discussed the conditions of employment for such employees.Inter-national Vice President Charles W Miller testified that at a meeting heldon November 5, 1965, at which Springfield was represented by Cheneyand Floyd Larson,the latter agreed on behalf of Springfield to give theUnion jurisdiction over the Kodak relief plate work and to submit aproposal to the Union.Cheney categorically denied any agreement wasmade on the part of Springfield to give the Union jurisdiction over theKodak relief plate work Upon consideration of all the evidence on thesubject, Ifmd that the General Counsel has not proved that an agreementwas reached between Springfield and the Union whereby Springfieldrecognized the Union as the representative of any employees it might em-ploy for production work in connection with the Kodak relief plateprocess. The discussions between the two parties were more broadlydirected,namely, towards an understanding covering the terms and condi-tions of employment,as well as recognition of the Union,for the em-ployees who would perform the Kodak relief plate work I credit Cheneyto the extent that he testified that no separate agreement was reached ac-cording the Union recognition as the representative of the Kodak reliefplate employeesCheney's testimony finds corroboration in Larson'sletter of November 18, 1965, to Miller in which Larson informed Miller,"I will do what I can as soon as 1 can on that contract and we'll see if wecan come up with something which will have some appeal both to you andMr Cheney if he should decide that he wishes to make a union operationout of that plant."308-926 0-70-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDover Kodak relief plate work. There were four bargainingsessions between December 1965 and March 7, 1966.33The discussions centered about the Union's Decemberproposal. Before the March 7, 1966, meeting concludedthe employers made a package offer for a 2-year contract.According to Keating, he advised the employers' groupthat the Union's negotiating committee would present theemployers' offer to the union membership for their ac-ceptance or rejection.34 Keating then asked Cheney if hewished to discuss the Kodak relief plate operation.Cheney replied that Henry Wilk was in charge of theKodak operation and that the Union should talk to himabout the matter.35As the 1966 negotiations, in accordance with long-established practice, related to a multiemployer craft unitof electrotypers, the employers' offer made to the Unionon March 7, 1966, was indivisible in that it purported tocover the entire multiemployer unit and not the electro-typers of the individual employers separately.36 OnMarch 13, 1966, a membership meeting of the Union washeld to vote upon the acceptance or rejection of the em-ployers' offer. According to the minutes of the meeting:A motion made and seconded to accept the offermade by the Employers but to hold in abeyance thesigning of the contract until the Wrap-Aroundsprocess is resolved.Themotionwas passedunanimously.37Thereafter, the Union prepared three separate agree-ments, one for each of the employers who were parties tothemultiemployer negotiations with the Union.38 Thethree contracts incorporated the terms of the employers'offer made to the Union on March 7, 1966, and in thisrespect the language of the three drafts is identical. How-ever, in addition, the three contracts contained a lengthyarticle relating to the Union's work jurisdiction.39 Theju-risdiction article in the contracts for Home City andHolyoke are identical, but the jurisdiction article in thecontract prepared for Springfield contains two paragraphswhich do not appear in the other two contracts.40 Thesubjects convered by the jurisdiction article had not beenincluded in the employers' offer which was given to theUnion on March 7, 1966, for acceptance or rejection andfurthermore had not even been discussed during any ofthe bargaining sessions.On March 29, 1966, Keating and International VicePresident Miller visited each of the employers separatelyto obtain execution of the respective contracts. In thecases of Holyoke and Home City, after some protest anddiscussion of the jurisdiction article by the companies'representatives, they signed the contracts. However,because of the inclusion of the jurisdiction article,Cheney refused to sign the contract for Springfield.E.Further Dealings Between Springfield and the UnionRepresentatives of the Union and Springfield mettogether on April 4 and 6, 1966, but neither meetingproduced any agreement. At the April 6 meeting, Spring-field's counsel took the position that Springfield had acontract with the Union.On April 8, 1966, Keating delivered to Cheney a letterwhich, in pertinent part, read:Local 44 has considered the objections which youexpressed at the meeting in Boston on Wednesday tothe proposed agreement concerning your Kodak Re-lief Printing Plate operation. We feel that the objec-tions which you raised are without merit However,in order to seek an area of mutal agreement whichwill provide adequate job security to the molders andfinishers,Local 44 now proposes, in lieu of theproposal on the Kodak relief area, that the Companygrant the molders and finishers -1.Severance pay of one month's pay per year ofservice in the event of layoff;33The three employers were represented by Cheney and Powers forSpringfield,Walter Anders, its treasurer, for Holyoke Electrotype Com-pany,and Charles Hamilton,itspresident,for Home City ElectrotypeWorks TheUnion's negotiating committee consisted of Keating,RonaldGendron, the Union's secretary-treasurer, Joseph Hickson, chapel chair-man at Springfield's plant;Richard Pyne,chapel chairman at HomeCity,Richard Montagna, and Charles Maurer.34 The employers understood that their offer was acceptable to theUnion's negotiating committeeThe offerrelated to the same unit coveredby the 1964 contract There had been no discussion during the bargainingsessionsabout jurisdiction over Kodak relief plate work35Keating testified that he said, "we will have to complete the Kodakdiscussion before we can complete our master contract"Ido not creditKeating in this regardNot only was this testimony contradicted byCheney, Anders,and Hamilton,but it is inconsistent with the Union'slater actions in entering into contracts with Home City and Holyokedespite a failure to reach any agreement about the Kodak relief plate workwith Springfield Furthermore, it would have been illogical for the partiesto conclude their bargaining and for the union representatives to take backthe employers' offer to their membership for acceptance or rejection if anessential subject of the negotiations was still unresolved36At no appropriate time did either party to the 1966 negotiations givenotice to the other of a desire to withdraw from multiemployer bargainingSeeHearst Consolidated Publications, Inc,156 NLRB 210, enfd. 364F.2d 293 (C.A. 2), cert denied 385 U S 971,N L.R.B v. Sheridan Crea-tions, Inc., 257 F2d 245 (C A 2)37 There is conflicting testimony as to what transpired at the unionmeeting However,what happened at the union membership meeting islargely immaterial because the Union acts only through its authorizedrepresentatives and is bound by such representatives'conduct within thescope of their actual or apparent authorityM & M Oldsmobile, Inc.,156NLRB 903.38This was contrary to prior practice Prior to 1966 the procedure hadbeen for the Union and the participating employers to sign a single con-tract39 In hisbrief General Counsel asserts "The contracts prepared byMiller and Keating contained the economic changes to the 1964 contractnegotiated by the parties In addition, language was inserted into the con-tracts' Jurisdiction Clauses granting the Union jurisdiction over photosen-sitized plate making,such as the Kodak Relief process This was the ju-risdictional language which Keating had discussed with the employers inAugust 1965, which Miller and Keating obtained from the Union's Inter-national constitution and its amendments " While Keating testified that inAugust 1965 he separately informed the three employers who wereparties to the 1964 contract that the succeeding agreement would includelanguage granting to the Union jurisdiction over photosensitive platemak-ing processes, which testimony was denied by each of the employers, con-trary to General Counsel, there is no evidence that, at any time prior toMarch 29, 1966, Keating showed or discussed with the employers thespecific language that the Union desired to be incorporated in the newcontract40 The two paragraphs read as followsThe employer agrees that any present employee or owner workingin the Kodak Relief Plate department as of this date shall become amember of the union after thirty (30) days employment It is furtheragreed that said employees shall not perform operations outside ofthe Kodak Relief Printing Plate departmentThe Union agrees that the employer may utilize employees fromeither the molding or finishing departments to perform any and alloperations in the processing of the Kodak Relief Printing PlatesFurther any unemployed member of Springfield Electrotypers' UmonNo 44 shall be fully employed in his respective craft or the KodakRelief department, before the union is obligated to furnish additionaljourneymen for the Kodak Relief Printing Plate department SPRINGFIELD ELECTROTYPE SERVICE, INC.6472.Two month's notice of layoff;3.A pension plan.Local 44 is prepared to meet you at your earliestconvenience to discuss these subjects. Therefore, weare contacting the mediators who were present atWednesday's meeting to arrange another conference.On April 11, Springfield, by its counsel, replied to theletterofApril 8 by communicating with the Unionthrough its counsel and informing it that the request for ameeting was being denied because: (1) the parties have acontract relating to the terms and conditions of employ-ment of Springfield's employees and the letter of April 8merely was a request to reopen this contract, whichSpringfield was refusing; and (2) Springfield had no legalobligation to bargain with the Union about the Kodakoperation because that operation was not an accretion tothe existing electrotype operation and the Union did notrepresent a majority of the employees working in theKodak operation.On July 5, 1966, Keating went to Respondent Spring-field's plant and asked Cheney if there was any possibilitythat they could resolve their differences. Cheney replied,"I am not going to break my back for these son of ... anylonger. In fact I am going to New York tomorrow and sellmy electrotype accounts." Cheney told Keating to comeby in a few days and that he would advise Keating "howImade out." The meeting then ended.41F.The StrikeOn July 6, 1966, Miller met with Springfield's em-ployees in the parking lot outside the plant Miller ex-plained what had transpired to that time and asked theemployees to vote upon whether they wanted to strike.The men voted to strike and a strike commenced on thatdate. The strike was still in progress as of the time of thehearing.On October 31, 1966, the Union, by letter signed byKeating, unconditionally requested Springfield to rein-state the striking employees. On November 7, 1966,Respondent Springfield refused the request stating that"its present work force was suitable for its needs."42G. ConclusionsGeneral Counsel advances alternative arguments tosupport his contention that the Respondents have unlaw-fully refused to bargain with the Union. His principal ar-gument is that "the employees of Wrap-Arounds con-stitute an accretion to Respondent Springfield and thus tothe multiemployer bargaining unit. Therefore, there is anobligation to bargain concerning this new operation andthe Union in good faith, commencing in 1965, attemptedto obtain a contract including the Kodak relief process."This contention is disposed of by my contrary findings asto the alleged accretion.General Counsel's alternative argument is even moretenuous.He asserts that "if it is determined that theKodak relief process is not an accretion to the existingunit it is submitted that Respondent had refused to bar-gain concerning the issues raised in the April 8 letter,since these issues were local in nature, created by the in-stitution of the new operation, and by Cheney's threat toclose the plant. SeeThe Kroger Co., supra(148 NLRB569)." 1 find no merit in this argument. Springfield,together with the two other employers constituting themultiemployer bargaining group, had engaged in negotia-tions with the Union as to the terms upon which the con-tract that expired on February 7, 1966, would berenewed. During the negotiations there was no discussionabout enlarging the Union's work jurisdiction. Uni-laterally the Union, after its negotiating committee hadreceived the employers' last offer at their final bargainingsession held on March 7, 1966, added to the proposedagreement an elaborate article relating to its work ju-risdiction.The Union made no effort to submit its addi-tionalwork jurisdiction demands to the employers'negotiating committee for their consideration.43 Instead,the Union bypassed the employers'negotiating commit-tee44 and sought to obtain from the employers in-dividually their separate concurrence to its new demandsand their separate execution of the Union's proposedcontracts, contrary to past practice pursuant to which thesuccessive contracts between the parties had been em-bodied in single instruments signed by the Union and allthe employers constituting the multiemployer group.These tactics on the part of the Union were designed toisolate Springfield, who was the employer most stronglyopposed to the Union's work jurisdiction demands, fromthe remaining members of the multiemployer group inorder that the Union might wrest from the employerssingly greater concessions than it probably could have ob-tained from them collectively through the establishedchannels of multiemployer negotiations. By such depar-ture from prior practices and by disregarding its obliga-tion to deal with the employers on a multiemployer basis,the Union violated the collective-bargaining duties im-posed upon it by the Act. On the other hand, Springfieldhad the right to refuse to treat with the Union on anyother than a multiemployer basis.As applied to Springfield the jurisdiction article in theUnion's proposed agreement, as well as the union-securi-ty clause convering the Kodak relief plate production em-ployees, was unlawful. These employees were on thepayroll of Wrap-Arounds. They had not designated theUnion as their representative and they were not accre-tions to the unit of electrotype employees whom theUnion then represented. Thus, if Springfield had signedthe contract submitted to it by the Union on March 29,1966, both Springfield and the Union would have beenengaged in violations of the Act unlawfully infringingupon the statutory rights of Wrap-Arounds' employees.45The Union in its April 8, 1966, letter demanded thatSpringfield renegotiate the terms of the bargain tentative-41 International Vice President Miller testified that during a telephoneconversation with Cheney on March 29, the latter threatened that he wasgoing to"close the .. doors "42The employees'right to reinstatement in this case depends uponwhether,at the time they made their unconditional application for rein-statement,they were unfair labor practice strikers43The Union's work jurisdiction demandsrelated to all the employerscomposing the multiemployer bargaining group although at the time thesedemands were submitted only Springfield would have been immediatelyaffected by the Union's proposal.44To deal with members of the employers'bargaining committee in-dividually and separately is not the same as negotiating with the commit-tee as a group representing its membership.45 "[T]here can be no more direct deprivation of [Section 7] rights,particularly of the right to choose their own bargaining representative orto refrain from so doing,than to impose upon employees a collective-bar-gaining agent they have not chosen"Bernhard-Altmann Texas Corpora-tion,122 NLRB 1289, 1292-93, enfd 280 F.2d 616 (C.A D.C ), affd. 366U S 731 Accord:Retail Clerks Union, Local 770 v. N.L.R B.,370 F 2d205 (C.A 9). 648DECISIONSOF NATIONALLABOR RELATIONS BOARDly reached on March 7, 1966.46 This the Union had noright to do. As the appropriate bargaining unit was a mul-tiemployer unit and as no action had been taken at an ap-propriate time by either Springfield or the Union towithdraw from such unit '41 the Union had no right to de-mand that Springfield bargain with it separately. GeneralCounsel's argumentthat the Union was seeking merelyto bargain about local issues, within the meaning of theKrogercase, is completely unrealistic The Union's de-mands as reflected by its April 8 letter constituted sub-stantial augmentations of the economic provisions of theemployers'March 7 offer Unlike the situation in theKrogercase these demands did not relate to "limited mat-ters of peculiar concern" to only one employer of the mul-tiemployer group. Severance pay,48 layoff notice, andpensions are not matters of interest only to the electro-type employees of Springfield to the exclusion of the elec-trotype employees of Holyoke and Home City The con-tention that with respect to job securt,y Springfield's elec-trotype employees were in greater jeopardy than the elec-trotype employees of the other two employers is not ofsignificance in creating a so-called local issue warrantingsubstantial economic concessions because such fact evenif true in 1966 could readily and radically change soonthereafterNeither did Cheney's alleged threat that hemight go out of business create a "local issue" justifyingtheUnion's demand that Springfield renegotiate theterms of the multiemployer agreement The concept intheKrogercase of "negotiating separately on limitedmatters of peculiar concern to the individual employer"does not cover an effort to change substantially theeconomic terms of an agreement In addition, contrary tothe situation here, normally. before the Board sanctionsindividual and "local" bargaining within the structure ofamultiemployer bargaining relationship the situationshould be such that "the parties mutually understood thatindividual variances in the agreement could be negotiatedby the individual parties "49 Furthermore, it is clear fromtheUnion's April 8 letter and the other circumstancesdescribed above that the Union was pressing Springfieldfor additional economic concessions for Springfield'selectrotype employees because Springfield had refused toaccede to the Union's improper demands regardingWrap-Arounds' employees In these circumstances, it ismy opinion, and I so find, that the Union's conduct afterMarch 7, 1966, particularly as reflected by its letter ofApril 8, 1966, was lacking in the good faith that the Actseeks to exact from employers and Unions in theirdealings with one another. Specifically, the Union wasseeking to compel Springfield to enter into an unlawfulagreement and was seeking further to compel Springfieldto bargain separately with respect to its electrotype em-ployees when the appropriate collective-bargaining unitwas a multiemployer unit.50 Respondents' refusal to suc-cumb to the Union's pressures does not, in these circum-stances, constitute a refusal to bargain in good faith as al-leged in the complaint. Accordingly, I find that GeneralCounsel has not proved that the Respondents have vio-lated Section 8(a)(5) of the Act. As the remaining allega-tions of the complaint are premised upon the vitality ofthe 8(a)(5) allegations, I shall recommend that the com-plaint herein be dismissed in its entiretyCONCLUSIONS OF LAWRespondents have not violated Section 8(a)( 1), (3), and(5) of the Act as alleged in the complaintRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, I recommend that the complaint herein be dismissedin its entirety',General Counsel acknowledges that the Union and themultiem-ployer group had effectively and successfully concluded their negotiationson March 7,1966 In his brief he states"in the instant case,the issuescommon to all members of the Association excluding the Kodak reliefprocess had been agreed to on March 7, subject to ratification Thereremained only local issues concerning jurisdictionof the Kodak reliefprocessandthe effect of such a process on Respondent Springfield'semployees "However, because Wrap-Arounds' production employeeswere not accretions to the multiemployerunitwhichincluded Spring-field's electrotypers and the Union otherwise was not designated as theirrepresentative, Respondents were under no duty to discuss the so-calledlocal issues referred to by General Counsel For the L coon to refuse toenter into the agreement otherwise reached with the muluemployer groupbecause of Springfield's refusal to negotiate relative to a nonmandatorybargaining subject was to evade its statutory obligationsN L R B vWooster Division of Borg-Warner Corp, 356 U S 342 349" General Counsel in his brief contends 'Negotiations took place withRespondent on [March 29] as well as on April 4 and April 6, and thesesessions can be interpreted as individual bargaining Furthermore, thesemeetings amounted to clear acquiescence by Respondent as to bargainingon an individual basis, and there was acquiescence by Home City andHolyoke as indicated by their actionsContrary to General Counsel.separate discussions between a labor organization and an individualmember of a multiemployer group directed towards resolving a differencebetween them does not alone effect a withdrawal of the member from themultiemployer group,particularly if such discussionsdo not occur at atime that would be appropriatefor withdrawalfrom the groupAlso, in thecircumstances here present, the fact thatHome City andHolyoke signedseparatebut substantiallyidentical agreements was not a manifestation ofa desire ontheir partto abandon multiemployer bargaininga"The Union's December 1965 proposalsto the employers'group in-cluded thefollowing "Should a shop close membersshall receive 3 weeksseverancepay " Thisdemand was abandonedby the Unionduring thenegotiations after some discussion19TheKroger Co,141NLRB 564, 568, affd 330 F 2d 210(C A D C ) The courtin affirming the Board's decision pointed outItwas from thesefacts,and not from any legal abstraction,that [theBoard] inferred an understanding between the parties that thesegroup discussions need not result in identical agreements and that, ac-cordingly,an individual employer or an individual local might, bytimely action taken in goodfaith, reserve itsposition on a particularmatter in such manner so asnot to be boundat all eventsby what amajority oftheir associates might agree to10 In the circumstances here, the muluemployerunit was notdissolvedbecauseHome City and Holyoke signed thecontractsoffered to themseparately by the Unionon March 29,1966, under threats to the effectthat they otherwisewould be involvedin Springfield'sdifficultiesiceCream, Frozen Custard industry Employees, Local 717,145 NLRB 865SeeHenry I Siegel Co, Inc v N I R B,340 F 2d 309 (C A 2)